DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the drawing objections have been fully considered but they are not persuasive.  Applicant has failed to submit the replacement drawings referenced in the remarks.  Accordingly, the drawing objections are maintained below. 
Applicant did not comment regarding the claim objection, however it appears to have been addressed in the amendment.  Accordingly, the previously set forth claim objection has been withdrawn. 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn.  Please see below for new grounds of rejection necessitated by Amendment, below.  
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment below.   Regarding the bevels associated with the trench and protrusion, Examiner disagrees with Applicant’s argument concerning the Dreesen reference, as the reference discusses the shaped nature of the components, as discussed in the modified grounds of rejection, necessitated by Amendment.  


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both rotor and engine.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-8, 11, and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “a first and second end of the trench being beveled”.  Applicant’s disclosure does not support “a first and second end of the trench being beveled” (see paragraph [0045]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al. (US 4,365,484: previously cited) in view of Bushnell (US 2010/0040458), Poslusny (US 3,842,902: previously cited), and Dreesen (US 2015/0260200: previously cited).
Regarding claim 1, Regarding claim 17, Carson et al. discloses a transport refrigeration unit for use with a transport trailer comprising: a structural framework mountable to a wall of the transport trailer (see at least frame #20); a condenser heat exchanger unit mounted to the structural framework (see at least condenser heat exchanger #60); an evaporator housing separated from the condenser heat exchanger by a distance (see at least evaporator housing #44); and at least one condenser fan assembly positioned aft of the condenser heat exchanger and forward of the evaporator housing (see at least condenser fan #62/#64) the at least one condenser fan assembly including: a fan casing (see at least fan shaft support frame #42); a fan rotor rotatable relative to the fan casing about an axis, the fan rotor having a plurality of fan blades (see for example center of Figure 2 depicting a common axial fan with blades mounted about a central rotor).
Carson et al. is silent regarding the fan casing having a plurality of guide vanes connected thereto, the fan rotor arranged upstream from the plurality of guide vanes relative to a flow through the condenser fan assembly.
Bushnell teaches another fan assembly having a fan casing, the fan casing having a plurality of guide vanes connected thereto (see at least paragraph [0025]: stator vanes #19), the fan rotor arranged upstream from the plurality of guide vanes relative to a flow through the condenser fan assembly (see at least paragraph [0025]: rotor #16 is upstream from the stator vanes #19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide to provide the condenser fan assembly of Carson et al. with the fan casing having a plurality of guide vanes connected thereto, the fan rotor arranged upstream from the plurality of guide vanes relative to a flow through the condenser fan assembly, as taught by Bushnell, to improve the assembly of Caron et al. by  reducing the swirl from the air flow stream to provide air flow in a more axial direction (see at least Bushnell paragraph [0025]).  
Carson et al. in view of Bushnell is silent regarding the fan casing having a trench formed therein; and a shroud coupled to a radially outer end of the plurality of fan blades, the shroud including an axially oriented protrusion extending from a distal end of the shroud towards the fan casing, wherein the protrusion is aligned with a central portion of the trench; and a clearance formed between the protrusion and the casing defining a convoluted flow path.
Poslusny teaches another condenser fan assembly, the at least one condenser fan assembly including: a fan casing (see at least stationary shroud #22), the fan casing having a trench formed therein (see at least Poslusny Figure 9, a trench is formed by radially inward and outward axial projections of stationary shroud #22); a fan rotor rotatable relative to the fan casing about an axis (see at least hub #12), the fan rotor having a plurality of fan blades (see at least blades #16); and a shroud coupled to a radially outer end of the plurality of fan blades (see at least sealing member #18 (rotating shroud)), the shroud including an axially oriented protrusion extending from a distal end of the shroud towards the fan casing (see at least Figure 9, axial projection at the radially outermost portion of sealing member #18), wherein the protrusion is aligned with a central portion of the trench (see at least Poslusny Figure 9, the protrusion of sealing member #18 is centered within the trench); and a clearance formed between the protrusion and the casing defining a convoluted flow path (see at least Figure 9, recirculating air #38 illustrating the convoluted flow path between the sealing member #18 and stationary shroud #22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the condenser fan assembly of Carson et al. in view of Bushnell with the fan casing having a trench formed therein; and a shroud coupled to a radially outer end of the plurality of fan blades, the shroud including an axially oriented protrusion extending from a distal end of the shroud towards the fan casing, wherein the protrusion is aligned with a central portion of the trench; and a clearance formed between the protrusion and the casing defining a convoluted flow path, as taught by Poslusny, to improve the condenser fan 
Carson et al. in view of Bushnell and Poslusny does not disclose a first and second end of the trench being beveled, nor wherein the protrusion includes a first beveled edge and a second beveled edge.
Dreesen teaches another condenser fan assembly wherein a first and second end of a trench being beveled, and wherein a protrusion includes a first beveled edge and a second beveled edge (see at least paragraph [0083]: Examiner notes that chamfer and bevel are synonyms and that both the trench and protrusion include complementary chamfered edges).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the condenser fan assembly of Carson et al. in view of Bushnell and Poslusny with wherein the protrusion includes a first beveled edge and a second beveled edge, as taught by Dreesen, to improve the condenser fan assembly of Carson et al. in view of Bushnell and Poslusny by providing complementary parts of a labyrinth seal (see at least Dreesen paragraph [0083]), and since it has been held that changes in shape are a routine matter of design choice (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).): in this case, Applicant’s disclosure places no significance on the claimed shapes (see paragraph [0045]).   

Regarding claim 2, Carson et al, as modified above, further discloses wherein the convoluted flow path forms a labyrinth seal including a plurality of abrupt turns (see at least Poslusny Figure 9, recirculating air #38 illustrating the convoluted flow path between the sealing 
Regarding claim 3, Carson et al, as modified above, further discloses wherein the plurality of abrupt turns includes at least one 180 degree turn (see at least Poslusny Figure 9, recirculating air #38 illustrating the convoluted flow path between the sealing member #18 and stationary shroud #22, the convoluted path forming a labyrinth seal including a plurality of abrupt turns including at least one 180 degree turn).
Regarding claim 4, Carson et al, as modified above, further discloses wherein the at least one 180 degree turn of the convoluted flow path directs an air flow parallel to the axis (see at least Poslusny Figure 9, recirculating air #38 illustrating the convoluted flow path between the sealing member #18 and stationary shroud #22, the convoluted path forming a labyrinth seal including a plurality of abrupt turns including at least one 180 degree turn such that the flow path includes axial components).
Regarding claim 5, Carson et al, as modified above, further discloses wherein the at least one 180 degree turn includes a first 180 degree turn and a second 180 degree turn (see at least Poslusny Figure 9, recirculating air #38 illustrating the convoluted flow path between the sealing member #18 and stationary shroud #22, the convoluted path forming a labyrinth seal including a plurality of abrupt turns including first and second180 degree turns).
Regarding claim 6, Carson et al, as modified above, further discloses wherein the shroud radially overlaps a portion of the casing (see at least Poslusny Figure 9, the sealing member #18 radially overlaps the stationary shroud #22 such that the two have an interlocking relationship).
Regarding claim 8, Carson et al, as modified above, further discloses wherein the protrusion extends from a portion of the shroud in overlapping arrangement with the casing (see at least Figure 9, the protrusion of sealing member #18 extends from an area of sealing member #18 that nests with stationary shroud #22).
Regarding claim 11, Carson et al, as modified above, further discloses wherein a contour of the trench is complementary in shape to the protrusion (see at least Poslusny Figure 9, the trench of stationary shroud #22 shares the same contour as the protrusion of sealing member #18 such that the two nest).
Regarding claim 13, Carson et al, as modified above, further discloses wherein the casing includes a lip (see at least Poslusny Figure 9, stationary shroud #22 includes a lip as an axial projection located radially inward), and the trench is at least partially defined by the lip (see at least Poslusny Figure 9, the radially inward wall of the trench is defined by the lip).
Regarding claim 14, Carson et al, as modified above, further discloses wherein a surface of the lip has an angle between about 0 degrees and 90 degrees relative to horizontal (see at least Poslusny Figure 9, stationary shroud #22 includes a lip as an axial projection located radially inward which must have a surface having an angle between about 0 degrees and 90 degrees with respect to a reference, and since horizontal has not been defined, the reference is considered horizontal).
Regarding claim 15, Carson et al, as modified above, further discloses wherein the convoluted flow path fluidly couples an interior of the fan assembly to an inlet end of the fan assembly (see for example Poslusny Figure 4, which shows the flow path #38 fluidly coupled to the inlet end of the fan as illustrated by desirable flow #32; column 3 line 64 through column 4, line 12).
Regarding claim 16, Carson et al, as modified above, further discloses wherein the convoluted flow path restricts a flow of air from a high pressure area towards a low pressure area (see rejection(s) above, to the extent that the structure meets the claim it is presumed to meet the claimed function).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al. in view of Bushnell, Poslusny, and Dreesen as applied to claim 6 above, and further in view of Longhouse (US 4,181,172: previously cited).
Regarding claim 7, Carson et al. in view of Bushnell, Poslusny, and Dreesen does not disclose wherein the shroud has a bellmouth curve.
Longhouse teaches another condenser fan assembly having a shroud, wherein the shroud has a bellmouth curve (see at least bell-mouthed inlet #30 of rotating shroud #22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the condenser fan assembly of Carson et al. in view of Bushnell, Poslusny, and Dreesen with wherein the shroud has a bellmouth curve, as taught by Longhouse, to improve condenser fan assembly of Carson et al. in view of Bushnell, Poslusny, and Dreesen by providing non-turbulent reentry of recirculating airflow, thus reducing rotational noise (see at least Longhouse column 1, lines 60-66).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763